Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 1 of 11 PageID: 11




                Exhibit A
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 2 of 11 PageID: 12




December 14, 2017



Mr. Georges Louis
3M Cynthiana
1308 New Lair Road
Cynthiana, KY 41031

Dear Georges:

Thank you for the opportunity to present to you the following Revised Budgetary CAM Quotation No.
4012(g)/17/BO/dra for one CAM Model RT Overwrapper and SMA80 Casepacker. The attached revised
quotation is based upon 3M Specification No. B380 (Rev. A / 3/28/16) and the addition of the proposed new
formats listed on your e-mail dated 8/16/16.

After further review of the project and evaluation of the samples received by the factory, CAM has the
following comments:

•       Of the 5 samples provided to Italy, the transversal seal was not consistent on all samples. Some were on
the bottom of the package, some had it on the side. The transversal seal must be the same for all formats. This
needs to be defined in the order.

•      We will be able to handle all of the proposed new formats with the exception of Format 5 and 6. We
cannot handle those two due to the second row of pads that needs to be placed side-by-side of the first one.
Also, Format 6 has a very high “b” dimension.

•      In order to run these two formats, significant modifications would need to be done to the feeder. The
new modifications would require a complete new technical review for a new feeding system design. The
feeding system could be very different from your current design and layout.

•       The height of the SMA80 can be raised to 1023 mm. This will be accomplished by fabricating blocks
that will fit under the standard feet of the SMA80.

•       As per the electrical components listed in Section 5.2.2 of the Motors Section within the URS,
after evaluation, CAM will only supply the standard drive motors for the RT and SMA80. The factory is
concerned about reliability and performance. If 3M wishes to change the motors out once the machines are
installed, CAM will not be held responsible for any performance issues.




4012(g)/17/BO/dra                                                          3M – RT / SMA80
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 3 of 11 PageID: 13




•       Chapter 7 Section 7.1 Supplier shall submit a copy of the following drawings and information prior to
starting any fabrication.
        1. All main assemblies and major sub-assemblies
        2. All mounting information, including dimensions and weights and equipment footprint
        3. 3M will return one copy with a transmittal letter indicating the approved status.
CAM will only provide a layout drawing of the RT and SMA80 and accept approval of the layout. CAM will
not release drawings of the assemblies and mounting information as they are made to CAM's standards and
cannot be modified.

•      Payment Terms.
       30% Down payment with Purchase Order and Order Acknowledgment
       30% After approval of Engineering drawing (Only Layout drawing will be supplied)
       30% After proof of shipment
       10% After site acceptance test not to exceed 30 days from delivery of equipment to 3M Cynthiana

This quotation is strictly budgetary until all samples are evaluated and confirmed. CAM Italy will advise final
approval of all specifications and terms and conditions. Should you have any questions or comments regarding
this quotation, please feel free to contact me at (973) 597-1414.


Sincerely,



Brian Oliver
Sales Manager
Campak, Inc.


BO/dra
Enclosures


Via E-mail:     gmlouis@mmm.com
                jrwilliams@mmm.com




4012(g)/17/BO/dra                                               3M – RT / SMA80
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 4 of 11 PageID: 14




PROJECT SCOPE

EXPLANATION OF PACKAGING APPLICATION

Post-it pads will arrive to infeed conveyor of the collation unit via a single lane, pre-stacked in collations of 3.
Stacks of 4 pads will travel to the feeding conveyor and be transferred 90 degrees onto the infeed conveyor by
means of a barrel feeder with raked fingers onto the infeed of the RT.

Pads collated into groups of 12 (3 rows, 4 high) will be elevated and have the pre-printed film wrapped around them
and sealed along the lateral edge. Once lateral edge is sealed, the pack will move through the machine having both
sides folded and sealed on the ends by means of heated belts. Completed packs will exit the machine and transfer
onto a curved conveyor to feed the down-stream SMA80 Semi-Automatic Casepacker. Once a backlog of 6 packs
is accumulated an elevator plate will raise the row and stage it, awaiting more product.

The machine will automatically stack 6 levels of product in rows of 6 for a total count of 36 packs. An operator
will manually erect a case and place it onto the gantry arms of the Casepacker. Using a foot pedal to operate and
engage the cycle of the machine the case will be lifted 90 degrees onto the mouth piece of the machine. A pusher
arm will push all 36 products into the case. Once inserted, the case will be lowered and rotated 90 degrees back
down onto the exit conveyor and roll into a staging area for operators to remove the completed case.

Line speed of 72 packs per minute as per 3M specifications.


Product



                                           pad/WR      pad DIMENSION                  Pack dimension [mm]
       N.            COMPOSITION
                                           APPING           [mm]                             AxBxC
    Original
                 1         4         3        12        50.8      38.1         50.8          40.1          114.3
    format
    Additional formats (17.08.2016)
    1            1        4        2           8        50.8      50.8         50.8          40.1          101.6
    2            1        5        2          10        50.8      50.8         50.8          48.7          101.6
    3            1        6        2          12        50.8      50.8         50.8          58.4          101.6
    4            1        6        3          18        50.8      38.1         50.8          60.2          114.3




4012(g)/17/BO/dra                                                     3M – RT / SMA80
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 5 of 11 PageID: 15




                                   Post it notes      A            B        C
                                          Size             50,4        40    114,3



Cases




               Case                 D        E       F            N°.Product x Case
               Size 1             317,5    244,5   117,5                 36


SAMPLES/MATERIALS REQUIRED (Forming material, cartons, wrapping material, lidding foil, etc.)

5,000 Individual Post-it pads

1 - 2 Rolls of pre-printed film

1,000 – 1,500 cases




4012(g)/17/BO/dra                                                       3M – RT / SMA80
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 6 of 11 PageID: 16



711020    Automatic Overwrapper Model “RT” suitable to wrap test pack by paper              $129,600.
          complete with:
             • One set of change parts for product measuring 124 x 30 x 124 mm
             • Product separating and lifting device
             • Counter-lifter to ensure perfect wrap of product during lifting phase
             • Paper un-winding device with intermittent motion
             • Device to guide paper under knives to prevent curling
             • Independently driven out-feed belts
             • End of reel control with machine stop monitored on display
             • Correct product positioning control prior to lifting
             • Paper presence control in lifting station
             • Second reel holder shaft
             • Plexiglas safety guards with micro-switches
             • Three-phase self-braking motor drive with continuous speed variation by
                means of INVERTER
             • Torque limiter against mechanical overload
             • Electrical power supply: Voltage and frequency complying with
                customers' requirements (to be stated in order specifications). (Standard
                power supply: 3 x 480 Volt, 60 Hz. + E)
             • Remote control jog button
             • Instruction manual
             • Tool kit
             • Colour: Panels, frame and electrical cabinet painted in metallic grey
                LECHLER 06-269 METALINOX
             • Product size range:            Min.                   Max.
                               A      =       40                     160 mm.
                               B      =       15                     85 mm.
                               C      =       60                     260 mm.
             • Reel size range:               Min.                   Max.
                               D      =                              250 mm.
                               E      =       70                     76 mm.
                               F      =       120                    500 mm.
                               G      =       85                     302 mm.
             • Maximum mechanical speed: 100 strokes/minute
             • Maximum production speed : 72 wraps/minute

xxxxxx    90 Degree conveyor for the feeding of stacks of 4 pads. Device with upper rake     162,000.
          to collate 3 stacks. Toothed belt with continuous motion for feeding product.
          Adjustable so as to be able to handle Formats 1 through 5 listed in the format
          table

713010    Additional complete set of change parts (Qty. 3 @ $8,640. Each)                     25,920.

713020    Additional partial set of change parts                                               2,430.



xxxxxx    Allen Bradley Control Logix PLC complete with:                                      21,000.
4012(g)/17/BO/dra                                              3M – RT / SMA80
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 7 of 11 PageID: 17
              •     Documentation
              •     Programming

xxxxxx    Allen Bradley 10” Panel View display to control display all information for RT and           7,440.
          SMA80 complete with:
              • Documentation
              • Programming

xxxxxx    Installation of Allen Bradley Control Logix PLC with modification to have SMA80             14,400.
          controlled by the PLC of the RT.

xxxxxx    Pre-arrangement and fitting of operator panel                                                4,860.

xxxxxx    Idle motion unit to stop wrapping film cutting when the product is missing                   5,400.

714010    Print centering device complete with control photocell                                      11,610.

xxxxxx    Electrical schematic modifications as per 3M provided drawing                               12,000.

xxxxxx    Additional cost for electrical specifications as per 3M URS (Chapter 5) – Allen Bradley     24,600.
          PLC and HMI excluded

xxxxxx    Film splice detection photocell                                                              5,400.

xxxxxx    Supply, design and wiring of electrical panels and of the plant on board. All power-on-     17,400.
          board power cables will be of the "UL Listed" type (MTW) conforming to NFPA79. All
          paintings made according to UL508-A

xxxxxx    Certification of compliance to UL 508A TUV                                                   7,800.

xxxxxx    Additional complete set of change parts                                                      5,400.

xxxxxx    Set up and synchronize RT and SMA80 as per 3M drawing                                        5,400.

xxxxxx    Additional cost to connect RT and SMA80 not directly as per customer layout received         3,600.
          (Approx. 6 meters of conveyor between machines, conveyor to be supplied by customer)

716010    Packing in case – Ex-works includes additional cost for covering in heat-sealable            4,535.
          material (canvas + aluminum + polyethylene). Note: To always be considered for
          transportation via sea-freight

          TOTAL COST FOR ABOVE:                                                                     $470,795.
          Excluding shipping, importation and taxes (Where applicable)

          SHIPPING IMPORTATION:

          Should you decide to place an order with CAM, and prefer us to act as importer of
          record on your behalf, we charge 7% of the total amount for importation, duty,
          handling and delivery to U.S. factory.




4012(g)/17/BO/dra                                                   3M – RT / SMA80
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 8 of 11 PageID: 18




501010     Semi-Automatic Case Packer Model "SMA80" suitable to collate products              $54,000.
           and introduce them into manually erected shipping cases, complete with:
           • One set of change parts
           • Infeed connection chute
           • Independently driven infeed belt with maximum load control and upstream
              machine stoppage
           • Product stacking and collation device
           • System to collate products inside the mouthpiece with successive
              introduction into case
           • Mobile arm to support case during loading phase
           • Device to detect the introduction of the mouthpiece into the case
           • Sloping idle roller assembly to receive and discharge cases
           • Metacrylic (Plexiglas) safety guards with micro-switches
           • Torque limiter against mechanical overload
           • Electrical power supply: Voltage and frequency complying with customers'
              requirements (to be stated in order specification). (Standard power supply: 3
              x 480 Volt, 60 Hz. + E)
           • Remote control jog-button
           • Instruction manual
           • Tool kit
           • Finish: Panels, frame and electrical cabinet painted in metallic grey Lechler
              06-269 Metalinox
           • Size range: Product dimensions        min.     max.
                                       A =        20     555 mm.
                                       B =        12      70 mm.
                                       C =        50     340 mm.
           • Internal case dimensions          min.     max.
                                       d = 185           560 mm.
                                       e = 110           395 mm.
                                       f =        92     342 mm.
           • Mechanical speed: Max. up to 6 cases per minute, according to the ability of
              the operator

505050     Hour counter                                                                           575.

xxxxxx     Additional cost to adjust infeed height to 1023 mm                                   2,700.

504030     Upstream connection with machines which cannot accept outfeed product                1,350.
           accumulation (i.e. Check-weighers)




4012(g)/17/BO/dra                                               3M – RT / SMA80
      Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 9 of 11 PageID: 19




xxxxxx     Supply, design and wiring of electrical panels and of the plant on board. All         17,400.
           power-on-board power cables will be of the "UL Listed" type (MTW)
           conforming to NFPA79. All paintings made according to UL508-A

xxxxxx     Certification of compliance to UL 508A TUV                                             7,800.

5006010    Packing in case – Ex-works includes additional cost for covering in heat-sealable      3,890.
           material (canvas + aluminum + polyethylene). Note: To always be considered
           for transportation via sea-freight

           TOTAL COST FOR ABOVE:                                                                $87,715.
           Excluding shipping, importation and taxes (Where applicable)

           SHIPPING IMPORTATION:

           Should you decide to place an order with CAM, and prefer us to act as
           importer of record on your behalf, we charge 7% of the total amount for
           importation, duty, handling and delivery to U.S. factory.


xxxxxx     FAT to perform a one hour run with zero jams or shut downs.                          $12,200.



           TOTAL COST for RT and SMA80:                                                        $570,710.


           OPTIONS:

xxxxxx     Risk assessment                                                                       $4,440.




4012(g)/17/BO/dra                                                3M – RT / SMA80
       Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 10 of 11 PageID: 20




TERMS AND CONDITIONS

The above-mentioned items are subject to final confirmation by Tecnicam, Italy.

VALIDITY OF QUOTATION: One month from date of quotation.

DELIVERY:           8 - 10 Months (Excluding August) after receipt of Purchase Order, Downpayment, Signed Order Acknowledgment, and
finalization and agreement of all technical and financial details. Delivery is also contingent upon timely receipt of testing material. Should you
decide to place an order with CAM, and prefer us to act as importer of record on your behalf, we charge 7% of the total amount for importation, duty,
handling, and delivery to US factory.

TESTING MATERIAL: The delivery of testing material used in production must arrive in the required quantities free of charge, duty paid and Ex
Manufacturer works at least three (3) months prior to the agreed delivery time.
PLEASE NOTE: If the required testing material is not available in due time, our Manufacturer reserves the right to establish a new
delivery date and to charge relevant cost and possible price increases.

PAYMENT VIA WIRE TRANSFER (See Wiring Instructions Below*)
30% Down payment with Purchase Order and Order Acknowledgment
30% After approval of Engineering drawing (Only Layout drawing will be supplied)
30% After proof of shipment
10% After site acceptance test not to exceed 30 days from delivery of equipment to 3M Cynthiana

Should you decide to place an order with CAM, please make your purchase order out to:
AMRP HANDELS AG
Vogesenstrasse 132
Postfach 371
CH-4012 Basel, Switzerland

*WIRING INSTRUCTIONS:
Credit Suisse                                                         Acct. No. 109’740-52-9 (U.S. Dollars)
St. Alban Graben 1-3                                                  IBAN No. CH76 0406 0010 9740 5200 9 (U.S. Dollars)
P.O. Box
CH-4002 Basel                                                         Acct. No. 109’740-52-3 (Euros)
Swift Code: CRESCHZZ40A                                               IBAN No. CH44 0406 0010 9740 5200 3 (Euros)

Phone: +41 061 266 77 11
Fax: +41 061 266 76 90

PRICES: All above mentioned prices are stated in US $ and have been converted from Euro’s value, using today’s exchange rate, Ex-works
Manufacturer's Plant and do not include import duties or any taxes.
PLEASE NOTE: If an order is placed, any addition, modification, or change may affect the established delivery and/or price.

To ensure a fixed dollar budget, and to prevent currency fluctuations between Euro’s and the US dollar, we recommend that, at the time of purchase,
you buy Euro’s Futures through your local bank.

WARRANTY: The equipment is guaranteed for a period of six (6) months or 1,000 hours, whichever comes first, from the date of delivery to
Customer's Works. The Guarantee includes the replacement of all defective parts, including labor; in the above-mentioned period. All parts must be
returned to CAM for credit. Exceptions include Electrical and Marketable parts, which carry the original Manufacturer's Warranty.

TESTING BY THE MANUFACTURER'S WORKS: The final testing of the equipment will be carried out in the Manufacturer's Works in the
presence of your Engineers.

INSTALLATION: The total price does not include the costs for installation and commissioning of the machine, as well as instruction of your
operating personnel. For installation and commissioning of the machinery, as well as instruction of your operating personnel, we recommend our
specialists. The costs will be charged at the rate valid on the date of commissioning. PLEASE NOTE: You the Customer will be responsible for
operation of the machine by qualified and instructed personnel. You will also be responsible for providing and connecting all required services (i.e.
Electrical Power, Air, Water, etc.).

PLACE OF SETTLEMENT AND JURISDICTION: Bologna, Italy for both parties.

INSURANCE AGAINST DAMAGE IN TRANSIT: To be arranged and covered by you, the Customer, for entire journey.

PLEASE NOTE: This quotation is subject to change upon final confirmation by Italian Factory.


4012(g)/17/BO/dra                                                                                    3M – RT / SMA80
         Case 2:20-cv-03814-MCA-MAH Document 1-1 Filed 04/08/20 Page 11 of 11 PageID: 21



Effective January 1, 2014 the following Service Rates are valid:

                                                                   CAM Service Rates
Service Description                                                                                        Rates
Business Hours (8am-5pm, Mon thru Fri, with an hour lunch)                                               $200.00    per hour
Overtime Hours
     •   Mon. – Fri. (Before 8 a.m. and After 5 p.m.)                                                    $300.00    per hour
     •   Saturday (8 a.m. – 5 p.m.)                                                                      $300.00    per hour
     •   Saturday (Before 8 a.m. and After 5 p.m.)                                                       $400.00    per hour
     •   Sunday (8 a.m. – 5 p.m.)                                                                        $400.00    per hour
     •   Sunday and Holidays (Before 8 a.m. and After 5 p.m.)                                            $600.00    per hour
Travel Time:
     •   Monday – Friday 7 a.m. – 5 p.m.                                                                 $145.00    per hour
Travel Overtime:
     •   Monday – Friday (Before 7 a.m. and After 5 p.m.)                                                $200.00    per hour
     •   Saturday                                                                                        $200.00    per hour
     •   Sunday and Holidays                                                                             $225.00    per hour
Living Expenses (excluding hotel) (inside the U.S.)                                                      $ 70.00    per day
Living Expenses (Puerto Rico)                                                                            $ 75.00    per day
Hotel
Rental Car / Airfare
Company Car                                                                                            $    1.25    per mile

A purchase order is required and may be requested prior to the scheduled service visit.

Some service jobs may require one or more service engineers / technicians based upon the magnitude and time constraints to complete the service or
installation. Tecnicam, Inc. reserves the right to make this determination. The above rates and expenses apply to each individual service technician.

In connection with service at the customer’s location, our service engineers / technicians will return to Livingston, NJ for weekends and holidays. If
the service contract necessitates that our service engineers / technicians remain at the customer’s location through a holiday or a weekend, the
customer will be responsible for:
     •    Additional travel costs
     •    At least five hours per day at weekend / holiday rates per service engineer / technician for each Saturday, Sunday or Holiday they are
          retained at the customer location
     •    Hotel and living expenses
     •    Rental Cars, etc.

In the event that our service engineers / technicians are at the customer service location, and the customer has not made the necessary
provisions for our service to be performed, the customer will be responsible for all waiting time at the applicable rates.

Service Manager
Tecnicam, Inc.
/dra
Revocation of the Sales Contract:

15.1
In the event that the Contract is revoked, either totally or partially, by the buyer due to any reason, the buyer is obligated to provide compensation of
a percent of the sales price in accordance with the following schedule:

Month(s) before delivery:                Machines:           Standard Groups:               Special Groups:
1                                        40%                 60%                                     70%
2                                        35%                 55%                                     65%
3                                        30%                 50%                                     60%
4                                        25%                 45%                                     55%
5                                        20%                 40%                                     50%
6                                        15%                 35%                                     45%
7                                        10%                 30%                                     40%
8                                        10%                 30%                                     40%
9                                        10%                 30%                                     40%

15.2 We reserve the right to demand the complete fulfillment of the Contract, in the event that the revocation is not based on force majeure.



4012(g)/17/BO/dra                                                                       3M – RT / SMA80
